DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	The drawings submitted on May 22, 2020 are objected to for the following reasons:
	1. With respect to fig 5, “leap block mount 50” is apparently disclosed in the wrong location. From what is set forth in the specification, the leap block mount is at the end of the blocker arm “40” and does not extend along the entire blocker arm “40”. See below. Correction is required.  

    PNG
    media_image1.png
    452
    528
    media_image1.png
    Greyscale

	2. With respect to fig 7, paragraphs 0020 and 0021 of the specification reference “drive handle 62” of fig 7 which is not shown in the figure. Presumably the “drive handle” is the push down portion of fig 7 to which the down arrow is pointing. See below. Correction is required.  

    PNG
    media_image2.png
    537
    541
    media_image2.png
    Greyscale

Specification
The abstract of the disclose is objected to because it is too long. Specifically, the abstract cannot exceed 150 words and therefore needs to be shortened in length. See MPEP 37 CFR 1.72 and 608.06(b). 
The abstract of the disclose is objected to because it is required to be in the form of a single paragraph. Specifically, “Fig 5” set forth below the abstract paragraph needs to be deleted. See MPEP 37 CFR 1.72 and 608.06(b). 
The disclosure is objected to because of the following informality: in paragraph 12, line 4, “blocker arm blasé 60” should be corrected to “blocker arm base 60”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the blocker arm guide groove formed on one side of the drive cam” (the assumed meaning for purposes of examination), does not reasonably provide enablement for “the blocker arm guide groove formed on one end of the drive cam”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, with respect to fig 4B, the ends of the drive cam would be the top and bottom portions of the drive cam. The figure discloses the groove “32” on a side of the drive cam but not on an end of the drive cam. 
Claims 1, 3, 5, 6 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, lines 4-5, applicant is claiming the “blocker arm coupled to the drive cam to be movable up and down along the drive cam or to be rotatable along the drive cam”, and in lines 8-9 “to cause the blocker arm to move up and down along the drive cam or to rotate about the drive cam” but then in lines 12-13 is claiming “a blocker arm base configured to move the blocker arm up and down along the drive cam” i.e. specifically claiming the up and down movement. It is not clear if up and down movement, rotatable movement, or both are intended as limitations. The inconsistency renders the claim vague and indefinite. For purposes of examination, the assumed meaning is “…blocker arm coupled to the drive cam to be movable up and down along the drive cam and to be rotatable along the drive cam… to cause the blocker arm to move up and down along the drive cam and to rotate about the drive cam…a blocker arm base configured to move the blocker arm up and down along the drive cam…”. 
	With respect to claim 3, line 5, the claimed “rotatable up and down” is vague and indefinite. Specifically, the specification and independent claim describe “rotatable movement” and “up and down movement” as two separate types of movement. It is therefore not clear if applicant is claiming “rotatable movement”, “up and down movement” or if some other meaning is intended. From what is disclosed in the specification and figures, the assumed meaning is “…coupled to the other end of the blocker arm (40) so as to be rotatable from an up facing position to a downward facing position and vice versa: a block shaft (54)…”. 
	With respect to claim 5, line 3, the claimed “from below to above” is vague and indefinite. It is not clear as to what type of movement is being claimed i.e. rotating, up and down movement, etc. For purposes of examination, the assumed meaning is “the leap block mount (50) rotates from a downward facing position to an upward facing position”. 
	With respect to claim 6, the claimed “the blocker arm base (60)” lacks an antecedent basis. Specifically, claim 1, from which claim 6 depends, has not claimed the blocker arm base. It is therefore not clear if limitations were inadvertently omitted and/or specifically what the intended meaning is. For purposes of examination, the assumed meaning is “a blocker arm base (60)”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brechemier publication number 2012/0272515 (herein Brechemier’515).
	With respect to claim 1, Brechemier’515 discloses the limitations therein including the following: a lens blocker (abstract, paragraphs 0001-0007); a drive cam (figs 3 and 4, paragraphs 0016, 0020, 0027, 0085-0086, cam “53”); the cam having a blocker arm guide groove formed therein (figs 3 and 4, paragraphs 0027, 0082-0084, the grooved portions 54 and 55 within the cam); a blocker arm (figs 3 and 4, abstract, manipulation arm “30”); the blocker arm coupled to the cam drive (paragraph 0016); the blocker arm to be movable up and down along the drive cam (figs 3 and 4, paragraphs 0086, 0101, the blocker arm can move up and down along the cam within groove 55); and the blocker arm to be rotatable about the cam drive (figs 3 and 4, paragraphs 0027, 0085, 0086); a blocker arm guide formed at one end, the blocker arm guide is inserted into the blocker arm guide groove of the drive cam (figs 3 and 4, paragraphs 0016, 0020, 0027, 0085-0086, the portion inserted into the groove such as wheel “39” and/or the shaft to which wheel “39” is attached being considered as the “blocker arm guide”); the blocker arm guide moving along the blocker arm guide groove (figs 3 and 4, paragraphs 0016, 0020, 0027, 0085-0086); to cause the blocker arm to move up and down along the drive cam (figs 3 and 4, paragraphs 0086, 0101, the blocker arm to move up and down along the cam within groove 55); and the blocker arm to rotate about the drive cam (figs 3 and 4, paragraphs 0027, 0085, 0086); a block mount to be attached to a lens blank mounted and coupled to one end of the blocker arm (figs 3 and 4, abstract, paragraph 0054 , “gripper means 33” at the end of the blocker arm “30” disclosed as being attached to a blocking means). Brechemier’515 discloses the gripper means to be used for attaching a blocking means to a lens requiring shaping (paragraphs 0001-0007, 0058-0059) but does not specifically disclose blocking means as a “leap block mount”. The examiner takes Judicial Notice that it is well known in the art of lens blocking to use a leap block mount as a means of securing the lens to a shaping device in order to provide an improved means of shaping the lens as required while protecting surfaces not requiring shaping. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the blocking means of Brechemier’515 as being a leap block mount since Brechemier’515 discloses a blocking means to be attached to a lens requiring shaping and since it is well known in the art of lens blocking to use a leap block mount as a means of securing the lens to a shaping device in order to provide an improved means of shaping the lens as required while protecting surfaces not requiring shaping. Brechemier’515 further discloses a blocker arm base (figs 3 and 4, the entire structure other than the cam and blocker arm being considered as “the base”); to move the blocker arm up and down along the drive cam (figs 3 and 4, paragraphs 0086, 0101, the blocker arm to move up and down along the cam within groove 55); a lens mount onto which the block is to be attached is mounted (figs 3 and 4, paragraphs 0001-0007, 0058-0059, the gripper means 33 can be considered as the claimed “lens mount”). Regardless, the lens blocking device with the lens attached will inherently be placed on a lens mount in order to provide the required lens shaping. 
	With respect to claim 1, Brechemier’515 discloses as is set forth above but does not disclose the drive cam of a cylindrical shape. However, Brechemier’515 is accomplishing the same thing as that of the claimed invention of using a drive cam attached to a blocker arm to provide both rotational movement and up and down movement. The shape of the cam i.e. cylindrical or otherwise is merely an obvious matter of design choice that would not affect the function of the cam to accomplish the disclosed rotational and up and down movement similar to applicant’s invention. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the drive cam of Brechemier’515 as being of a cylindrical shape since Brechemier’515 is accomplishing the same thing as that of the claimed invention of using a drive cam attached to a blocker arm to provide both rotational movement and up and down movement and, as such, the shape of the cam i.e. cylindrical or otherwise is merely an obvious matter of design choice that would not affect the function of the cam for the purpose of providing the required movement of the blocker arm similar to applicant’s invention.
	With respect to claim 2, Brechemier’515 further discloses the blocker arm groove formed on one side of the drive cam (figs 3 and 4, paragraphs 0027, 0082-0084, the grooved portions 54 and 55 within the side of the cam); the groove in the shape of a cylindrical arc (figs 3 and 4, paragraphs 0027, 0082-0084, the grooved arc portion 54). The arc portion “54” of figs 3 and 4 will inherently not be of a random height, width and curvature and therefore will inherently have “a height, a width, and a curvature that are predetermined”. 
	With respect to claim 6, Brechemier’515 further discloses a blocker arm base mounted to the drive cam (figs 3 and 4, the portion of blocker arm “30” attached to the drive cam); to be slidably moveable (figs 3 and 4, paragraphs 0086, 0101, the blocker arm can move up and down along the cam within groove 55); and supports upper and lower portions of the blocker arm (figs 3 and 4, the portion of blocker arm “30” attached to the drive cam inherently supports the entire blocker arm and therefore inherently supports both the upper and lower portions of the blocker arm). 
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 3-5, none of the prior art either alone or in combination disclose or teach of the claimed lens blocker specifically including, as the distinguishing features in combination with the other limitations, the blocker arm coupled to the drive cam to be moveable up and down along the drive cam and to be rotatable about the drive cam and having a blocker arm guide at one end, the blocker arm guide inserted into the blocker arm guide groove as claimed to move along the blocker arm guide groove to cause the blocker arm to move up and down along the drive cam and rotate along the drive cam, the leap block mount as claimed coupled to the other end of the blocker arm, a blocker arm base configured to move the blocker arm up and down along the drive cam, a lens mount as claimed, further comprising a leap block mount guide groove formed in the drive cam, the leap block mount comprising a block rotation portion as claimed so as to be rotatable from an up facing position to a downward facing position and vice versa, a block rotation shaft, one end of which is fixedly coupled to the block rotation portion and which extends through the blocker arm, a leap block guide coupled to and spaced by a predetermined distance from the center of the other end of the block rotation shaft, configured to be inserted into the leap block mount guide groove of the drive cam so as to move along the leap block mount guide groove. 
Prior Art Citations
	Brechemier publication number 2014/0038500, Brechemier publication number 2010/0228375, and Murray patent number 5,721,644 are being cited herein to show lens blockers having some similar structure to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 24, 2022